Citation Nr: 0014648	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-14 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945 and from December 1948 to April 1953.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

In November 1998, the appellant presented testimony at a 
personal hearing at the RO.  Unfortunately, the recording of 
this hearing was apparently corrupted, and thus, could not be 
transcribed and associated with the claims folder.  The 
appellant was notified of such in a February 1999 letter from 
the RO.  Thereafter, she was provided with another personal 
hearing, which was conducted at the RO in March 1999.  The 
transcript of this hearing has been obtained and associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran died in March 1997, at the age of 75.  The 
underlying cause of death was identified as squamous cell 
carcinoma of the neck with metastatic adenocarcinoma of the 
lung.

2.  At the time of the veteran's death, service-connection 
was in effect for lumbosacral strain, a sprain of the right 
ankle, a sprain of the left ankle, scars of the middle and 
right fingers, catarrhal jaundice, and chronic tonsillitis; 
his combined disability rating was 10 percent.

3.  The preponderance of the credible and probative evidence 
of record shows that the veteran's squamous cell carcinoma of 
the neck with metastatic adenocarcinoma of the lung was not 
incurred or aggravated by service nor was it otherwise 
etiologically related to service.


CONCLUSION OF LAW

The veteran's squamous cell carcinoma of the neck with 
metastatic adenocarcinoma of the lung was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that exposure to ionizing radiation during his 
veteran's second period of service led to his squamous cell 
carcinoma of the neck with metastatic adenocarcinoma of the 
lung.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.
Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992). 

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Special Considerations for Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer, 
including multiple myeloma, that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (1999).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (1999).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (1999).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
death is otherwise the result of active service.  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Well grounded claims

The threshold question with regard to a claim is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.

In order for a claim of service connection for the cause of 
the veteran's death to be well grounded, there must be 
competent evidence of the veteran's death; evidence of a 
disease or injury in service that resulted in disability; and 
medical evidence providing a nexus between the veteran's 
death and service or a service-connected disability.  See 
38 C.F.R. § 3.312; see also Caluza, 7 Vet. App. at 506; Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza); and Ramey v. Brown, 9 Vet. App. 40, 46 (1996) 
(applying Caluza analysis to death claims).

Factual Background

The record reflects that during his second period of service, 
the veteran participated as an observer in Operation BUSTER-
JANGLE, which consisted of seven nuclear test detonations 
conducted throughout October 1951 and November 1951.  The 
veteran also later served as an observer in Operation 
TUMBLER-SNAPPLE, which consisted of eight nuclear tests 
conducted from April 1952 to June 1952.  Service medical 
records are negative for any findings or diagnosis of cancer 
or tumors.

During the veteran's lifetime, service connection was 
established for lumbosacral strain, a sprain of the right 
ankle, a sprain of the left ankle, scars of the middle and 
right fingers, catarrhal jaundice, and chronic tonsillitis.  
At the time of his death, his combined disability rating for 
these disabilities was 10 percent.

The medical evidence of record reflects that in June 1993, 
the veteran was diagnosed as having squamous cell carcinoma 
of the scalp, which was reportedly located around the left 
side of his crown.  In April 1994, he was also diagnosed as 
having a basal cell carcinoma on the left side of his nose.  
The veteran underwent local excision of these tumors, and 
reportedly did well until he noticed the appearance of a mass 
located behind his left ear.  Biopsy revealed this mass to be 
metastatic squamous cell carcinoma.  

In January 1995, the veteran underwent which consisted of 
left neck dissection as well as left carotid endarterectomy.  
The veteran was found to have responded well to surgery and, 
in February 1995, he was started on a course of radiation 
therapy directed at his left neck.  Thereafter, in June 1995, 
a  computerized tomography (CT) scan of the veteran's chest 
revealed the presence of a left paraspinal mass.  The mass 
was found to be "consistent with squamous cell carcinoma, 
most likely metastasis from his head and neck primary."  
Further radiation therapy was recommended.

In December 1996, the veteran was started on chemotherapy for 
his metastatic squamous cell carcinoma to the paraspinal 
region.  He was found to have tolerated chemotherapy without 
any major complications.  During a follow-up examination, 
however, a CT scan of the veteran's chest revealed that there 
had been a marked interval enlargement of the right lung mass 
in the region of the superior segment of the lower lobe, now 
measuring about 5 cm. in diameter.  The mass was seen 
adjacent to the pleural surface and extending into the hilum.  
In light of his poor physical condition, it was concluded by 
the veteran and his physician that further chemotherapy would 
not be beneficial.

On March 2, 1997, the veteran died.  The certificate of death 
lists the underlying cause of death as squamous cell 
carcinoma of the neck.  Other contributing causes of death 
were noted to be metastatic adenocarcinoma of the lung and 
coronary artery disease.

In July 1997, the appellant filed a claim of entitlement to 
Dependency and Indemnity Compensation (DIC) on the basis that 
the cause of the veteran's death was related to service.  She 
contended that the veteran's cancer developed as a result of 
his participation in atomic nuclear testing during service. 

In October 1997, the Defense Special Weapons Agency confirmed 
the veteran's participation in Operations BUSTER-JANGLE and 
TUMBLER-SNAPPER.  His total dose from neutron radiation for 
both operations was found to be 0.000 rem.  His total dose 
from gamma radiation was found to be 0.2 rem, with an upper 
bound of 0.2 rem.  This was based on film badge data from the 
period of October 30, 1951 to November 1, 1951, and 
reconstructed data for all other periods.  The veteran's 
total dose equivalent to the lung was found to be less than 
0.1 rem.

In March 1998, the RO requested an opinion from the office of 
the VA Undersecretary of Health regarding whether it was at 
least as likely as not that the veteran's cancers were the 
result of exposure to ionizing radiation in service.  In a 
March 1998 response letter, Dr. S.M., the Chief Public Health 
and Environmental Hazards Officer, found that it was unlikely 
that the veteran's multiple basal and squamous cell cancers 
and lung cancer could be attributed to his exposure to 
ionizing radiation in service.  Dr. S.M. noted that while 
skin cancer has been attributed to radiation exposure, it 
usually only occurred at high doses, e.g., several hundred 
rads.  She further noted that excess numbers of basal cell 
cancers have been reported in skin which has received 
estimated doses of 9-12 rads in margins of radiated areas.  
In regard to the veteran's reported "lung cancer", Dr. S.M. 
noted that in a case of exposure to 48 rads or less at age 30 
in a known smoker, there is a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the veteran's lung cancer is related to ionizing 
radiation.

In September 1998, the appellant submitted a document issued 
by the National Association of Atomic Veterans (NAAV) 
entitled Human Effects of Nuclear Testing, which discusses 
the participation of soldiers in atomic testing in Nevada in 
1951.  In essence, the document asserts that soldiers were 
used as "guinea pigs" for the purpose of testing the 
effects of radiation exposure on human beings.  The document 
further asserts that the effects of fallout on victims may 
have been seriously underestimated, and that there difficulty 
of obtaining accurate information regarding radiation 
exposure.

In a November 1998 statement, the appellant's accredited 
representative asserted that the dose estimate could not be 
trusted because it was based on reconstructed badges.  The 
representative contended that the veteran had stated that he 
was not in trenches as had been assumed in reaching this 
estimate.  The representative further asserted that while 
they could offer no medical evidence in support of the claim, 
they did not feel that VA had presented any evidence that 
could "rule out" radiation as a cause of the veteran's 
death.

In December 1998, the appellant submitted another document 
obtained from the National Association of Atomic Veterans, 
which discussed at length the inaccuracies that organization 
believed existed in the data used by the Defense Nuclear 
Agency in figuring dose estimates.  In March 1999, the 
appellant submitted an additional such document, which 
challenged in further detail the methodologies used by the 
government in reconstructing personal radiation dosimetry.

In March 1999, the appellant was provided with a personal 
hearing at the RO.  During the hearing, the appellant and her 
representative challenged the accuracy of the dosimetry date 
used by Dr. S.M. in reaching her opinion.  They asserted that 
because this data was "reconstructed", its credibility was 
in doubt.  They further asserted that an internal dose 
assessment had not been obtained and that such assessments of 
veteran's exposed to ionizing radiation had yet to be 
accepted by anyone.  The representative asserted that without 
an internal dose estimate, it was impossible to really know 
how much exposure the veteran had.  

During her hearing, the appellant also testified that she 
believed that she had submitted all pertinent medical records 
that were available in support of her claim.  She indicated 
that none of the veteran's physicians had ever actually 
stated that his cancer was due to radiation exposure.  The 
hearing officer advised the appellant that she might want to 
ask the veteran's former physicians if they feel that 
radiation exposure could have caused his cancer, and that if 
they respond in the affirmative, that she submit such 
opinions in support of her claim.

In April 1999, the appellant submitted a signed statement 
from Dr. C.R., who indicated that he had treated the veteran 
while he was suffering from basal cell carcinoma, squamous 
cell carcinoma, and lung cancer.  Dr. C.R. stated that in his 
opinion, the veteran's three cancer types were due to his 
exposure to radiation during Operations BUSTER-JANGLE and 
TUMBLER-SNAPPER.  In a similar statement, another private 
physician, Dr. J.M., concluded that the veteran's neck cancer 
"could possibly have been caused from radiation that he may 
have received while participating in atom testing."

In a statement submitted in April 1999, Dr. M.D. stated that 
he believed that the veteran's cancer was a result of 
exposure to radiation in service.  Dr. M.D. asserted that if 
one looks at the survivors of Hiroshima and Nagasaki, one 
pattern stood out, which was the development of multiple 
types of malignancies.  Dr. M.D. stated that the most common 
form of cancer presumed to be the result of inhalation of 
radioactive dust was squamous cell carcinoma, and that other 
resulting cancers included lymphoma, adenocarcinoma, and 
various skin cancers.  Dr. M.D. added that it was generally 
rare to have more than one type of cancer simultaneously, and 
that this evidence supports the conclusion that the veteran's 
exposure to radiation was a very large contributing factor in 
his development of squamous cell carcinoma, basal cell 
carcinoma, and "adenocarcinoma of the lung, which was 
metastatic to his head and neck."

In September 1999, in an addendum to his earlier estimate, 
the Defense Threat Reduction Agency determine that the 
veteran's likely skin dose estimate for the right side of his 
neck was 1.8 rem for both operations.

In December 1999, the RO requested another opinion from the 
office of the VA Undersecretary of Health regarding whether 
it was at least as likely as not that the veteran's squamous 
cell carcinoma of the neck was the result of exposure to 
ionizing radiation in service.  In doing so, the RO indicated 
that the only disability at issue was squamous cell carcinoma 
of the neck, as the veteran's lung cancer had metastasized 
from his neck.  The RO noted that the veteran had been 
assigned a dose assessment of 0.2 rem gamma for both 
operations, including a total committed dose equivalent of 
0.1 rem for his lung and 1.8 rem for the right side of his 
neck.  The RO further noted that the veteran had first been 
exposed to ionizing radiation when he was 30, and that his 
squamous cell carcinoma was not diagnosed until 42 years 
after his last exposure.  In a December 1999 response letter, 
Dr. S.M., found that it was unlikely that the veteran's 
squamous cell cancer of the neck could be attributed to his 
exposure to ionizing radiation in service.  Dr. S.M. 
acknowledged that an increased level of basal cell 
carcinomas, but not squamous cell carcinomas, had been seen 
in atomic bomb survivors.  However, Dr. S.M. reiterated that 
excess number of such basal cell carcinomas had been reported 
in skin that had received estimated doses of 9-12 rads of 
exposure in margins of irradiated areas.

Analysis

Preliminary matters - well groundedness/duty to 
assist/standard of proof

As discussed above, the threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability.  See Ramey, 9 Vet. 
App. at 46.

As an initial matter, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death is well grounded within the meaning of 38 U.S.C.A. 
§ 5107, as she has submitted evidence of the veteran's death; 
evidence of exposure to ionizing radiation in service; and 
evidence, in the form of private physicians' statements, that 
the veteran's squamous cell carcinoma, which caused his 
death, was related to exposure to ionizing radiation in 
service.  See Ramey, 9 Vet. App. at 46.  While not 
necessarily conclusive as to her claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the appellant's claim of service 
connection for cause of death is plausible and thus, well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the appellant has submitted a well-grounded claim, VA 
has a duty to assist her in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  During the March 1999 hearing, the appellant stated 
that she was aware of no additional relevant records.  Thus, 
no further development is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Cancer is recognized as a radiogenic disease under 38 C.F.R. 
§ 3.311.  Because the veteran's squamous cell carcinoma 
constitutes a cancer, the procedures set forth in 38 C.F.R. 
§ 3.311 must be complied with.  After reviewing the record, 
the Board finds that the RO has complied with the procedures 
set forth in 38 C.F.R. § 3.311 for the development of claims 
for radiogenic diseases.  Specifically, as discussed in the 
factual background section above, the RO obtained a dose 
assessment for the veteran's total in-service exposure to 
ionizing radiation and then referred this case to the Under 
Secretary for Benefits for an opinion as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

The Board notes that the appellant has provided a list of 
several private physicians who treated the veteran for his 
squamous cell carcinoma.  Based on a review of the claims 
folder, it is apparent that not all of these physicians' 
records have been obtained and associated with the claims 
folder.  However, the matter under contention is whether the 
veteran's squamous cell carcinoma was incurred as a result of 
exposure to ionizing radiation in service.  Specific details 
of medical treatment for the fatal disease are no significant 
to the ultimate outcome of this claim.  Most significantly, 
the appellant testified during her March 1999 personal 
hearing that she had already submitted all pertinent medical 
records that were available.  Therefore, the Board believes 
that to remand the appellant's claim merely to obtain medical 
records that would be essentially irrelevant to the matter at 
hand would only cause unreasonable and undue delay in 
adjudicating the appellant's claim.  See 38 U.S.C. § 7261(b); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion 

The Board believes that a few additional preliminary 
paragraphs are necessary in order to correctly frame its 
discussion on the merits.

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
However, there is no evidence that his carcinoma was present 
during service or to a compensable degree within one year 
after service, and the appellant has never contended such.  
Therefore, the Board finds that the presumptive provisions of 
38 C.F.R. § 3.309(a) are not for application.  

Squamous cell carcinoma of the neck is not one of the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
also not for application.

The Board has carefully considered the application of Combee, 
discussed above, to this case.  Although as indicated above 
the veteran was service connected for several disabilities, 
including lumbosacral strain, a sprain of the right ankle, a 
sprain of the left ankle, scars of the middle and right 
fingers, catarrhal jaundice, and chronic tonsillitis at the 
time of his death, the appellant does not contend, and the 
evidence of record does not suggest, that these service-
connected disabilities were in any way connected to his 
death.  Accordingly, these disabilities will not be addressed 
further herein.

Another matter which the Board feels requires some 
clarification at the outset is the nature of the veteran's 
metastatic adenocarcinoma of the lung.  In particular, the 
Board notes that the veteran's metastatic adenocarcinoma of 
the lung appears to have been referred to on several 
occasions in the record as "lung cancer".  Moreover, in his 
April 1999 letter, M.D., M.D. referred to "adenocarcinoma of 
the lung, which was metastatic to [the veteran's] head and 
neck."  Other evidence of record, in particular a number of 
medical treatment records, demonstrates exactly the opposite, 
namely that the squamous cell carcinoma of the neck 
metastasized to the veteran's lungs.

The Board finds that the greater weight of the evidence 
clearly demonstrates that the veteran's fatal cancer started 
in his head and neck area and metastasized to his lung.  See, 
in particular, the June 1995 CT scan results and subsequent 
medical treatment reports.  The Board can find no medical 
evidence which support's Dr. M.D.'s assertion that the cancer 
started in the veteran's lungs and metastasized to his neck.

In Ramey, the Court noted that the term "metastasis" refers 
to "the transfer of disease from one organ or part to 
another not directly connected with it.  It may be due either 
to the transfer of pathogenic microorganisms . . . or to 
transfer of cells, as in malignant tumors."  See Ramey, 9 
Vet. App. at 41, citing Dorland's Illustrated Medical 
Dictionary 1023 (28th ed. 1994).  The Court in Ramey found 
that because the medical evidence of record in that case 
showed that a carcinoma in the veteran's liver was a result 
of metastasis from the colon cancer, the veteran's cancer in 
his liver was properly regarded as colon cancer, metastatic 
to the liver rather, than as primary liver cancer.  

In the present case, the Board believes that the veteran's 
treatment records demonstrate that he was initially diagnosed 
with squamous cell carcinoma of the scalp, which was 
successfully excised in 1993.  Thereafter, he developed 
squamous cell carcinoma of the neck, which metastasized to 
his lung and eventually led to his death.  Applying the 
reasoning of Ramey to the facts of this case, the Board 
believes that the competent medical evidence of record 
demonstrates that the veteran did not suffer from primary 
lung cancer, but rather that the cause of the veteran's death 
is most accurately described for the purposes of this 
decision as squamous cell carcinoma of the neck, metastatic 
to the lung.

Dr. M.D. further expressed his belief that the veteran's 
basal cell carcinoma of the nose was also incurred as a 
result of exposure to ionizing radiation in service.  
However, regardless of whether such was in fact the case, 
there is no competent medical evidence of record indicating 
that the veteran's basal cell carcinoma in any way 
contributed to his death.  Rather, the medical evidence of 
record demonstrates that the veteran's basal cell carcinoma 
was successfully excised in 1993.  There is no indication in 
the record of a recurrence of this condition or that it in 
any way contributed to his death.  

The Board notes that although 38 C.F.R. § 3.311 sets forth 
special procedures for handling claims brought by radiation-
exposed veterans or their survivors, these provisions do not 
give rise to a presumption of service connection.  See Ramey 
v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Once a claim 
has been fully developed pursuant to the procedures set forth 
in 38 C.F.R. § 3.311, as it has been here, it remains the 
Board's responsibility to evaluate the evidence.  Therefore, 
having found that the procedures set forth in 38 C.F.R. 
§ 3.311 have been complied with, the Board will proceed to 
evaluate the merits of the veteran's claim.

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  As noted above, most of the factual 
background in this case does not appear to be in dispute.  
The record shows that the veteran did participate in 
Operations BUSTER-JANGLE and TUMBLER-SNAPPER and is 
considered to be a radiation-exposed veteran .  The record 
further demonstrates that the veteran developed cancer in 
1993.  In March 1997, the veteran died of squamous cell 
carcinoma of the neck with metastatic adenocarcinoma of the 
lung.  The sole matter still under dispute is whether the 
veteran's fatal cancer was related to his exposure to 
radiation in service.  The evidence both for and against the 
appellant's claim consists primarily of the opinions of 
record, which were set forth above.  

After carefully reviewing all of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Specifically, the Board finds 
that the most probative evidence of record in this matter to 
be the December 1999 opinion of Dr. S.M., who specifically 
concluded that it was unlikely that the veteran's squamous 
cell carcinoma of the neck developed as a result of exposure 
to ionizing radiation in service.  In her opinion, Dr. S.M. 
noted that the veteran had been exposed 0.2 rem of gamma 
radiation, with a skin dose of 1.8 rem to the right side of 
the neck.  According to Dr. S.M., skin cancer has been 
attributed to exposure to ionizing radiation, however, 
usually only at very high doses, such as several hundred 
rads.  Dr. S.M. acknowledged that an increased level of basal 
cell carcinomas, but not squamous cell carcinomas, had been 
seen in atomic bomb survivors.  However, Dr. S.M. found that 
excess number of such basal cell carcinomas had been reported 
in skin that had received estimated doses of 9-12 rads of 
exposure in margins of irradiated areas.  Based on a 
discussion of all of these factors, Dr. S.M. determined that 
it was unlikely that the veteran's squamous cell carcinoma 
developed as a result of exposure to ionizing radiation in 
service.

The Board has carefully considered the opinions of Drs. C.R. 
and J.M., and particularly that of Dr. M.D., who noted that 
the fact that the veteran had developed more than one type of 
cancer simultaneously (basal cell and squamous cell) and 
found that this coincidence to be supportive of the notion 
that these cancers were incurred as a result of exposure to 
ionizing radiation.  However, the Board finds these opinions 
to be of less probative value than the opinion of Dr. S.M.  
In particular, the Board notes that both of these physicians 
failed to specifically address several of the factors 
considered by Dr. S.M. in her opinion, including, most 
significantly, the veteran's specific level of radiation 
exposure in service.  In fact, these physicians in fact 
appear to be asserting that merely because the veteran was 
exposed to some level of radiation in service, it should be 
assumed that this exposure led to his development of squamous 
cell carcinoma.  

However, 38 C.F.R. § 3.311(e) specifically lists probable 
dose assessment as a factor to be considered in determining 
whether a claimed radiogenic disease is related to exposure 
to ionizing radiation in service.  Therefore, the Board 
places much more probative weight on the opinion of Dr. S.M., 
who specifically determined a likely dose assessment for the 
veteran based on the evidence of record and found it to be 
significantly less than the high levels of exposure at which 
most cases of skin cancer have been observed.  Therefore, in 
light of the fact that Dr. S.M. assigned a specific dose 
estimate that was considered in reaching her conclusions, the 
Board finds her opinion to be of much more probative value 
than the opinions of Drs. C.R., M.D., and J.M., who appear to 
have assumed, without explanation, that the veteran's 
specific level of exposure to ionizing radiation was 
essentially irrelevant to their determinations.

With respect to Dr. M.D.'s statement that the fact that the 
veteran had developed two types of cancer at approximately 
the same time, both cancers must therefore be due to 
radiation exposure, Dr. D. furnished no statistical support 
for that conclusion.  However, the greatest fallacy in Dr. 
D.'s presentation is that, although his letter purported to 
discuss the consequences of the veteran's "exposure while in 
the US military to radiation from the 1950's atomic bomb 
tests in the Nevada Desert", Dr. D. immediately thereafter 
referred to "the survivors studies of Hiroshima and 
Nagasaki".  No effort was made by Dr. D. to explain why and 
whether radiation exposure of United States military 
personnel at a postwar atomic test site would be comparable 
to exposure of Japanese civilians to atomic bomb blasts at 
Hiroshima and Nagasaki.  The Board takes judicial notice 
that, in fact, tens of thousands of Japanese civilians died 
in the atomic bombings at Hiroshima and Nagasaki.  Further, 
Dr. D. did not refer to any studies of radiation-exposed 
veterans at atomic test sites.  As indicated immediately 
above, Dr. M.D.'s analysis suffers further from a lack of any 
specific discussion of the level of radiation to which the 
veteran was exposed.  In short, the Board finds Dr. D.'s 
letter to be unpersuasive.

The Board notes that the appellant and her accredited 
representative have submitted a number of scientific 
treatises in an effort to challenge the methodology used by 
the Defense Threat Reduction Agency (formerly the Defense 
Nuclear Agency or Defense Special Weapons Agency) in 
assigning a dose estimate for her husband.  However, there is 
no indication that either the appellant or her representative 
have ever provided VA with an alternative dose estimate from 
a credible source.  Although 38 C.F.R. § 3.311(a)(3)(ii) 
allows for referral of a claim to an independent expert in 
cases where there is a dispute regarding the veteran's dose 
estimate, this referral is only permitted when necessary to 
reconcile a material difference between an estimate of dose 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records. 

In this case, although the appellant has repeatedly 
challenged the reliability of the Defense Threat Reduction 
Agency's findings, the appellant has not provided an 
alternative dose estimate from a credible source.  The dose 
assessment assigned by the Defense Threat Reduction Agency 
and applied by Dr. S.M. was derived from official military 
records and took into account the fact that the veteran's 
film badge data is not available for his entire period of 
exposure.  Absent an alternative dose estimate from a 
credible source, the Board finds the scientific evidence 
submitted by the appellant to be of no probative value in 
this regard.  In essence, the Board believes the dose 
estimate provided by the Defense Threat Reduction Agency to 
be the best and only evidence of record regarding the 
veteran's probable ionizing radiation exposure during 
service.  

The Board additionally notes that the scientific evidence 
submitted by the appellant in this case appears similar to 
evidence submitted in another case involving a claim of 
entitlement to service connection for the cause of the 
veteran's death.  In Loftus v, West, U.S. Vet. App. No. 95-
256 (May 8, 1998) an appellant submitted scientific evidence 
challenging the methodology used by the Defense Nuclear 
Agency in obtaining the dose estimate upon which the Board 
relied in its decision.  In reviewing that evidence, the 
Court observed that while the appellant had submitted 
scientific evidence for the purpose of challenging the 
Defense Nuclear Agency's estimate, "she did not offer an 
alternative dose estimate from a credible source."  The 
Court thus concluded that there was a plausible basis for the 
Board's findings, which relied upon the dose estimate of the 
Defense Nuclear Agency.  See also Russell v. West, U.S. Vet. 
App. No. 97-2082 (June 3, 1999) [holding that the Board had 
erred in not seeking clarification of the dose estimate 
because the appellant had submitted an alternative dose 
estimate in accordance with 38 C.F.R. § 3.311(a)(3)(ii)].  As 
discussed in detail above, the appellant has submitted no 
alternative dose estimate from a credible source.  
Consequently, the Board believes the dose estimate provided 
by the Defense Threat Reduction Agency to be the best 
evidence of record regarding the veteran's exposure to 
ionizing radiation in service.  

The Board notes that the decisions in Loftus and Russell are 
single judge memorandum decisions and thus have no 
precedential weight.  However, the decisions may be cited 
"for any persuasiveness or reasoning it contains."  See 
Bethea v. Derwinski, 252, 254 (1992).

In summary, for the reasons and bases set forth above, the 
Board finds the most probative evidence of record to be the 
opinion of Dr. S.M., who found that it was unlikely that the 
veteran's squamous cell carcinoma of the neck was incurred as 
a result of exposure to ionizing radiation in service.  Thus, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

